Citation Nr: 0940473	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for herniated lumbar disc 
with arthritis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her doctor


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

The Veteran appeared at a Board hearing before the 
undersigned, sitting in Washington, D.C., in September 2009.   
She also submitted additional medical records, with a signed 
waiver of RO review, in September 2009.  See 38 C.F.R. § 
20.1304(c) (West 2002).

The Veteran also perfected a timely appeal to the Board on 
the issue of entitlement to service connection for slight 
cystocele (also claimed as urology condition).  This issue 
was subsequently granted in full by the RO's March 2008 
rating decision.  Therefore, it is no longer before the 
Board.  

Also, in April 2008, prior to certification of this case to 
the Board, the Veteran withdrew a claim for a higher initial 
evaluation for degenerative arthritis of the left shoulder.  
This claim is also not before the Board at the present time.


FINDING OF FACT

The Veteran's preexisting lumbar spine disability 
permanently increased in severity during active military 
service.


CONCLUSION OF LAW

The Veteran's preexisting lumbar spine disability was 
aggravated by her active military service.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal as to the lumbar spine issue.  Accordingly, 
assuming, without deciding, that any error was committed 
with respect to either the duty to notify or the duty to 
assist, such error was harmless and will not be further 
discussed.  

II.  Service Connection - Herniated Lumbar Disc With 
Arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Under 38 U.S.C.A. § 1111, a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear 
and unmistakable (obvious or manifest) evidence is required 
to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  In this regard, 
temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying disability (as contrasted 
to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

Here, the Veteran concedes that she suffered a lumbar spine 
condition prior to service that was treated with a 
laminectomy in 1978.  She asserts that she was asymptomatic 
from the time of the operation until she entered service in 
1991.  During her decade of service, she was required to 
meet a physical training requirement every six months.  
Because of back pain, she was allowed to meet his 
requirement by speed walking instead of jogging.  It is the 
Veteran's contention that this physical activity increased 
the severity of her lumbar spine condition beyond any 
natural progression of the disability.

The Veteran underwent a VA examination in August 2004.  The 
examiner listed a diagnosis of herniated lumbar disc and 
commented that it is a pre-existing condition.  He noted 
that continued symptoms are likely to be secondary to the 
pre-existing condition and arthritis, which has developed 
with aging, and not due to subsequent strain.  The August 
2004 VA examiner did not review the Veteran's claims file.

The Veteran sought a second opinion from Dr. Nagy in April 
2006.  An MRI was conducted.  The diagnosis was lumbar spine 
with mild to moderate degenerative joint disease (DJD) at 
several levels; no herniations; DJD likely the source of the 
Veteran's pain.  Dr. Nagy did not specifically comment on 
the relationship between the current diagnosis and service.

Dr. Harper examined the Veteran in June 2006.  In his report 
and during the September 2009 Board hearing, Dr. Harper 
opined that the Veteran's lumbar spine condition was 
aggravated during military service.  He testified that her 
current condition was worse than any natural progression 
would be as evidenced by the lack of symptoms during the 13 
years between the laminectomy operation and entrance into 
service.  The June 2006 report recites a thorough history 
that is consistent with the record.  Thus, the Board finds 
Dr. Harper's opinion, which clearly supports the Veteran's 
claim, to be probative and credible.

The evidence for and against the pre-existing lumbar spine 
condition being aggravated by service is at least in 
relative equipoise.  Therefore, the benefit of the doubt 
doctrine will be applied.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim for 
entitlement to service connection for herniated lumbar disc 
with arthritis is granted, and this represents a full grant 
of the benefit sought on appeal.





ORDER

Entitlement to service connection for herniated lumbar disc 
with arthritis is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


